Case: 1:19-cv-02391 Document #: 1-1 Filed: 04/09/19 Page 1 of 3 PagelD #:7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

KAREN CANTONE, as Special
Administrator of the Estate of
MICHAEL CANTONE, Deceased,

Plaintiff,
Vv.

GABLER THERMOFORM GMBH & CO.
KG; LYLE INDUSTRIES, LLC; BROWN
MACHINE II, LLC,

Defendants.

AFFIDAVIT OF MICHAEL JOHNSON

Affiant, Michael Johnson, on oath deposes and states as follows:

1. I am over the age of 18 years and, if called to testify in any legal proceeding, I will
testify as follows:

2. I have personal knowledge of the facts set forth below:

3. Iam the Chief Financial Officer for Brown, LLC.

4. I am the Chief Financial Officer for Lyle Industries, LLC.

5. I have conducted a search of the corporate records of Brown, LLC and Lyle
Industries, LLC. Based on that review afd based on my knowledge as Chief Financial Officer of
Brown, LLC and Lyle Industries, Inc. [ have determined the following:

A. BROWN, LLC:

1. Brown, LLC is incorporated in the state of Minnesota;
2. Brown, LLC is not a citizen of the State of Illinois;

3. The principal place of Brown, LLC’s business is located at 330 North Ross

Street, Beaverton, Michigan;

Page 1 of 1 EXHIBIT

_A_

tabbies*
Case: 1:19-cv-02391 Document #: 1-1 Filed: 04/09/19 Page 2 of 3 PageID #:7

4. The Member of Brown, LLC is Thermoforming Technology Group, LLC,
which is incorporated in the State of Minnesota, and is not a citizen of the State of Illinois. Its
principal is located at 330 N. Ross, Beaverton, Michigan.

5. The Member of Thermoforming Technologies Group, LLC is Brown Machine
Group Holdings, LLC and is incorporated in Delaware. The Member of Brown Machine Group
Holdings, LLC is Brown Machine Group Intermediate Holdings, Inc.

6. Brown Machine Group Holdings, LLC and Brown Machine Group
Intermediate Holdings, Inc. are not citizens of Illinois and their principal place of business is
located at 330 N. Ross, Beaverton, Michigan.

B. LYLE INDUSTRIES, LLC:

1. Is incorporated in the State of Minnesota;

2. Lyle Industries, LLC is not a citizen of the State of Illinois;

3. The principal place of business of Lyle Industries, LLC is located at 330 North
Ross Street, Beaverton, Michigan.

4. The member of Lyle Industries, LLC is Thermoforming Technology Group,
LLC, which is incorporated in the State of Minnesota and is not a citizen of the States of Illinois.
Its principal place of business is 330 N. Ross, Beaverton, Michigan.

5. The Member of Thermoforming Technologies Group, LLC is Brown Machine
Group Holdings, LLC and is incorporated in Delaware. The Member of Brown Machine Group
Holdings, LLC is Brown Machine Group Intermediate Holdings, Inc.

6. Brown Machine Group Holdings, LLC and Brown Machine Group
Intermediate Holdings, Inc. are not citizens of Ilinois and their principal place of business is

located at 330 N. Ross, Beaverton, Michigan.

Page 2 of 2
Case: 1:19-cv-02391 Document #: 1-1 Filed: 04/09/19 Page 3 of 3 PageID #:7

7. Brown, LLC and Lyle Industries, LLC were served with Summons and Complaint in
this matter on March 19, 2019.
Further Affiant sayeth not.
CERTIFICATION
In accordance with 28 U.S.C. §1746, I certify under penalty of perjury that the foregoing
is true and accurate.

ancehaued 2 pohocar 4-H— Jeary

Michael Johnson Date
Chief Financial Officer, Brown, LLC

Mietavl, by bhwrer Lp Ly FO/9

Michael Johnson Date
Chief Financial Officer, Lyle Industries, LLC

 

 

Subscribed and sworn to before me this

wh LYNN M GOVITZ
: 7 NOTARY PUBLIC - STATE OF
day of ul 2019. COUNTY OF GLADWIN oN
My Commission Expires June 13, 2025

Acting in the County of
Notary Gat a

 

 

 

 

Page 3 of 3
